Per Curiam,
Mary L. Reichard and Anna L. Parks, both married women, were tenants in common of the land in controversy. It is admitted by the appellant that he cannot have a decree for specific performance against Mrs. Reichard, as her contract for the sale of her interest in the land was not separately acknowledged, as required by the act of Februaiy 24,1770, 1 Sm. L. 307 (Bingler v. Bowman, 194 Pa. 210), but his contention is that a decree ought to be made against Mrs. Parks. In support of this, he relies upon a tender of the purchase money to Mrs. Reichard; but the contract as to her was a nullity. A tender to her meant nothing so far as Mrs. Parks was concerned. To the latter the purchase money was not tendered, and no demand was ever made upon her for a conveyance of her interest in the land. Specific performance of her contract was, therefore, j>roperly denied. The decree below is affirmed and the appeal dismissed with costs.